Citation Nr: 1021715	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-30 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the Veteran's 
death. 


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran had recognized guerilla service from January 1944 
to February 1946 and service with the New Philippine Scouts 
from February 1946 to December 1948.  The Veteran died on 
March [redacted], 2004.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO).  In that rating 
decision, the RO declined to reopen the previously-denied 
claim because no new and material evidence had been received. 

For purposes of establishing jurisdiction, the Board is 
required to make a decision in the first instance as to 
whether new and material evidence has been received 
warranting the reopening of this matter.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir 1996).  The Board has 
characterized the issue accordingly to reflect the procedural 
status of the previously-denied claim.

As a matter of history, the appellant's claim for service 
connection for the cause of the Veteran's death was 
originally denied in a February 2003 rating decision, because 
there was no evidence that the Veteran's cause of death was 
related to his service or his service-connected disability.  
The appellant appealed.  In an April 2004 decision, the Board 
denied entitlement to service connection for the cause of the 
Veteran's death.  Her motion for reconsideration was denied 
by the Board, in November 2005.  Thus, the April 2004 Board 
decision became final.  See 38 C.F.R. § 20.1100 (2009).  The 
appellant now seeks to reopen her claim. 

In August 2009, the appellant testified before the 
undersigned during a videoconference hearing at the RO; a 
copy of the transcript has been associated with the claim 
file.  After the hearing, the record was left open for 60 
days in order for the appellant to submit additional 
evidence, as of the date of this decision; no additional 
evidence has been received. 

The Board acknowledges the appellant's contention that she is 
entitled to compensation for status post pyloroplasty and 
gastrorrhaphy for peptic ulcer disease (PUD) at the 20 
percent that the Veteran received during his life.  Under VA 
law and regulations, service-connected disability benefits 
received by the Veteran during his life terminate at his 
death, that is, it does not pass onto the appellant after the 
Veteran's death.  
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  As the appellant's motion for reconsideration of an April 
2004 Board decision, denying the appellant's claim for 
service connection for the cause of the Veteran's death, was 
denied by the Board in November 2005, that decision became 
final.  

2.  The evidence associated with the record since the April 
2004 Board decision is mostly cumulative or redundant in 
nature, or does not raise a reasonable possibility of 
substantiating the appellant's claim for service connection 
for the cause of the Veteran's death.   


CONCLUSIONS OF LAW

1.  The April 2004 Board decision, denying the appellant's 
claim for service connection for the cause of the Veteran's 
death, became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1100 (2009). 
2.  As new and material evidence has not been received, the 
criteria for reopening service connection for the cause of 
the Veteran's death are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).    

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the claimant, which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all five 
elements of a service-connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

Specific to requests to reopen a previously-denied claim for 
service connection, VA must provide notice that describes the 
basis for the previous denial, as well as the reopening 
criteria and the criteria for establishing the underlying 
claim for service connection found to be unsubstantiated in 
the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the U. S. 
Court of Appeals for Veterans Claims (Court) found that when 
adjudicating a claim for DIC (Dependency and Indemnity 
Compensation) (including a claim for entitlement to service 
connection for the cause of the Veteran's death).  For a 
claim of DIC, VA notice to the appellant must include the 
following: a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Id. 

Here, prior to the December 2007 RO decision in the matter, 
VA sent a notice letter to the appellant in October 2007 in 
which she was informed about what evidence is required to 
substantiate the claim and what her and VA's respective 
duties for obtaining evidence.  VA notified the appellant of 
what constituted "new" and "material" evidence pertaining 
to her claim for service connection for cause of the 
Veteran's death.  See Kent, 20 Vet. App. at 9.  VA also 
informed the appellant on how it determines the effective 
date for the award of benefits if service connection is to be 
awarded consistent with the holding in Dingess.  In a 
subsequent notice letter sent in February 2009, the appellant 
was given the specific notice required by the Court in the 
Hupp decision, citedto above, and she was informed what the 
Veteran was service-connected for at the time of his death 
and what information was need to substantiate her DIC claim. 

Although the February 2009 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to 
the Appellant.  In this regard, the notice provided in the 
February 2009 letter fully complied with the requirements of 
38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Hupp, and 
after the notice was provided the case was readjudicated and 
a May 2009 supplemental statement of the case (SSOC) was 
provided to the appellant.  Hence, while some of this notice 
was provided after the initial rating action on appeal, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or an SSOC, is sufficient to cure 
a timing defect).  Thus, any VCAA notice error in regard to 
the issue decided herein is deemed harmless and does not 
preclude appellate consideration of the matters decided on 
appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the 
burden of showing how the defective notice was harmful). 

As to VA's duty to assist the appellant with the obtaining 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has associated with the record 
copies of the Veteran's service treatment records, identified 
post-service medical records, a report of a VA examination, 
hearing transcripts, the certificate of death for the 
Veteran, and various statements submitted by the appellant.  
There is no indication from the claims file of any additional 
medical records that VA has not obtained or made sufficient 
efforts to obtain.  During her Board hearing, the appellant 
asked that the record remain open 60 days to give her time to 
solicit an opinion that would support her contention.  The 
record was held open, but the appellant did not submit any 
additional evidence or opinion in support of her claim during 
the 60-day period.

While the Appellant has not been provided with a VA medical 
opinion regarding the cause of the Veteran's death, the Board 
finds that such an opinion is not necessary to render a 
decision under the circumstances of this case.  Since the 
appellant's application to reopen her claim is being denied, 
VA's duty to assist has not attached here and there is no 
basis upon which to order a medical opinion.  38 U.S.C.A § 
5103A(d),(g); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet. App. 
542 (1996) (holding that unless new and material evidence has 
been submitted, the duty to assist does not attach); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that 
adequacy of VA medical examination is mooted upon Board's 
determination that claimant is not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence).  In summary, 
all relevant facts have been properly developed in regard to 
the appellant's petition to reopen, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to her appeal.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of the matter on 
appeal. 

2.  Petition to Reopen

The appellant seeks to reopen a previously-denied claim of 
entitlement to service connection for the cause of the 
Veteran's death.  

In an April 2004 decision, the Board denied the appellant's 
claim for service connection for the cause of the Veteran's 
death.  In November 2005, the Board denied the appellant's 
motion for reconsideration of the April 2004 decision and it 
became final.   38 C.F.R. § 20.1100.  In September 2007, the 
appellant petitioned to reopen her previously-denied claim.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Before reaching the underlying claim of entitlement 
to service connection, the Board must first determine whether 
new and material evidence has been presented to establish its 
jurisdiction to review the merits of the previously-denied 
claim.  See Barnett, 83 F.3d at 1383; see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency decision 
makers; and "material" evidence is defined as evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

VA is required to first review the evidence submitted since 
the last final disallowance of a claim on any basis for its 
newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  Here, the last final denial was the April 2004 Board 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  The evidence received subsequent to the last final 
decision in this case is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).   

In determining whether any new evidence has been received 
that relates to an unestablished fact necessary to 
substantiate the claim, a review of the rules for 
establishing service connection are useful.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto." 38 C.F.R. § 3.312(b).  A service-connected 
disability is the contributory cause of death when the 
disability is shown to have contributed substantially and 
materially to the Veteran's death; combined to cause death; 
aided or lent assistance to the production of death; or 
resulted in debilitating effects and general impairment of 
health to an extent that would render the Veteran materially 
less capable of resisting the effects of other disease or 
injury causing death, as opposed to merely sharing in the 
production of death.  38 C.F.R. § 3.312.

Service connection may also be established for the cause of a 
veteran's death, when the death causing condition is found to 
be related to service.  In order to grant service connection 
for the disability that caused the Veteran's death, there 
must be evidence proving that the disability was related to 
service.  To prevail there would have to be medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the disability that resulted in the Veteran's death. 

In this case, in April 2004, the Board denied the appellant's 
claim for service connection for cause of the Veteran's death 
because the record failed to show that the Veteran's cause of 
death was related to his service or to his service-connected 
disability.  Essentially, none of the evidence showed any 
relationship between the Veteran's service and the conditions 
listed as causing the Veteran's death, myocardial infarction 
due to cerrebrovascular accident with contributing factor 
listed as renal disease.  The appellant filed a motion for 
reconsideration of the Board's decision, but it was denied 
and the April 2004 decision became final.  38 C.F.R. 
§ 20.1100.   

A review of the evidence available at the time of the last 
final decision in April 2004 is useful in applying the rules 
to reopen a claim. 

The record shows that the Veteran died in May 2002, at the 
age of 77.  The certificate of death lists the immediate 
cause of death as a myocardial infarction due to 
cerebrovascular accident.  Renal disease was listed as 
another significant condition contributing to his death.  At 
the time of his death, service connection had been 
established for PUD, rated as 20 percent disabling.  

A review of the service medical records did not reflect that 
cardiovascular-renal disease was manifested during service.  
The report of the separation examination from service dated 
in December 1948 indicated that the Veteran's heart and 
cardiovascular systems were normal on examination.  

The post-service medical records also do not reference any 
diagnosis or treatment for cardiovascular-renal disease until 
many years after service.  Further, none of the medical 
evidence suggests a relation between the cause of the 
Veteran's death and his service.   

Additionally, a review of the medical records failed to show 
that the Veteran's death was caused by or in any way related 
to his service-connected PUD disability.  The post-service 
medical records from U.C. Davis Medical Center attributed the 
Veteran's end-stage renal disease to his hypertension.  There 
was no reference to PUD as a contributing factor to his renal 
disease, nor is there medical evidence showing that the 
Veteran's hypertension was caused by his PUD or otherwise 
related to service.

Lastly, the record contained the appellant's testimony from a 
January 2004 Board hearing that complications from the 
Veteran's PUD caused his heart problems in 1996, which later 
caused his death.  

All of this was on file at the time of the last final Board 
decision in April 2004.  In order to reopen the appellant's 
previously-denied claim for service connection, the Board 
must find that there is some new and material evidence has 
been submitted since April 2004.  To be "new", this 
evidence must not be redundant of that which was already on 
file in 2004.  To be "material", this new evidence must 
relate to an unestablished fact necessary to substantiate the 
claim.  Here, that unestablished fact would be evidence that 
the cause of the Veteran's death is causally related to his 
service, or that the Veteran's service-connected PUD caused 
or contributed substantially and materially to his death.  
Further, such new and material evidence must raise a 
reasonable possibility of substantiating the claim. 

Since April 2004, VA has received the following evidence in 
conjunction with the appellant's claim: an April 2004 
statement from Dr. V. G. R. that shows the Veteran was 
treated by the doctor's deceased father (Dr. V. B. R.) from 
1949 to the late 1950's for UTI and hypertension; an October 
2009 affidavit signed by two of the Veteran's friends who 
served with him; and various statements and additional 
testimony from the appellant.  

Although the April 2004 correspondence from Dr. V. G. R. was 
not on file at the time of the last final decision, and 
therefore constitutes "new" evidence; the evidence is not 
"material" sufficient to reopen the Appellant's claim.  
First, it is noted that Dr. V. G. R. did not personally treat 
the Veteran shortly after his discharge from service; rather, 
his deceased father treated the Veteran.  The record already 
contained August 1998 correspondence from Dr. V. B. R. and, 
in that letter, he does not discuss the Veteran's 
hypertension.  

Further, none of the earlier medical records shows that the 
Veteran had hypertension or that he was prescribed medication 
to control his hypertension.  Notably, hypertension is a 
disorder that is demonstrated through the results of blood 
pressure testing, and for VA purposes the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm, or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm, or 
greater, with a diastolic blood pressure of less than 90mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  An October 1975 VA 
treatment record shows that the Veteran's blood pressure 
reading was 110/70 during a hospital admission to treat acute 
pancreatitis, chronic gastritis, intestinal ascariasis, and 
eosinophilia.  While Dr. V. G. R. may remember the Veteran 
being treated by his father shortly after service, he did not 
personally treat the Veteran and his statement is not 
confirmed by the medical evidence of record.  

Additionally, Dr. V. G. R. does not suggest that that 
Veteran's hypertension was related to his period of service 
nor does he discuss whether the Veteran's service-connected 
PUD disability caused or aggravated his hypertension.  Thus, 
the April 2004 correspondence is not material evidence 
sufficient to reopen the appellant's claim. 

The October 2009 affidavit is also not material evidence that 
can be used to reopen the appellant's claim.  The affidavit 
contains the friends' sworn statements that in July 1949, 
they recalled that the Veteran had "suffered a relapse of 
his Hypertension and heart pain and went down to his knees as 
he became weak and was perspiring".  They report that the 
Veteran was subsequently treated at a local medical facility.   

The friends are competent to attest to their observations of 
the Veteran's symptoms (falling down, weakness and 
perspiration).  As lay persons, they are not competent to 
offer a medical diagnosis (hypertension).  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is no 
indication in the record that either of the Veteran's friends 
has been shown to have the requisite medical training or 
expertise to competently render a current medical diagnosis 
for his symptoms or link any current diagnosis to service.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) (noting 
that a layman is generally not capable of opining on matters 
requiring medical knowledge).  As noted above, hypertension 
is a medical condition that cannot be identified by a lay 
person; rather it requires diagnostic testing and medical 
expertise to determine its very nature.  Moreover, the 
medical evidence of record does not show that the Veteran had 
hypertension until many years after his separation from 
service.  

The October 2009 affidavit is not competent evidence to show 
that the Veteran had hypertension within one year of his 
discharge.  The friends' lay observations of the Veteran's 
behavior is probative evidence in regard to the observations 
of the Veteran's symptomatology shortly after discharge from 
service, but it is not competent medical evidence of an 
actual diagnosed disorder, as the medical evidence of record 
does not show that the Veteran had a diagnosis of 
hypertension until many years after his discharge.  
Accordingly, when, as here, the claim turns on a medical 
matter(s), unsupported lay statements without more, even if 
new, can never serve as a predicate to reopen a previously-
denied claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Last, the Board has considered the appellant's additional 
statements and testimony.  Here, the appellant does little 
more than elaborate on, or repeat, her previous assertions 
that Veteran's cause of death is related to his service or to 
his service-connected PUD.  The additional statements and 
testimony are duplicative of her previous arguments and, as 
such, are insufficient to establish a reasonable possibility 
of substantiating the claim.  Although the appellant's 
statements and testimony are presumed under the holding in 
Justus to be credible, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108.  Id.; Hickson v. West, 11 Vet. App.374 
(1998).    

In sum, the evidence that has been received since the last 
final Board decision, denying service connection for the 
cause of the Veteran's death in April 2004, does not relate 
to an unestablished fact necessary to substantiate the 
appellant's previously-denied claim so as to raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.1569(a).  Since the additional evidence is not 
both "new" and "material", the Board finds that the 
requirements to reopen the appellant's claim have not been 
met, and that the Board is precluded from reviewing the 
merits issue de novo.  

The decision here has been made based on the existing 
records.  If, however, in the future the appellant is able to 
provide new and material evidence on this issue, the claim 
may then be reopened and readjudicated based on the receipt 
of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). 

  

ORDER

As new and material evidence sufficient to reopen the 
appellant's claim for service connection for the cause of the 
Veteran's death has not been received, the appeal is denied. 



____________________________________________
M. R. VAVRINA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


